Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Sherry Schumm on 09/30/2021.
The application has been amended as follows:
	--Claim 1 (Currently Amended) A solid-state heating system that includes a cavity configured to contain a load that includes an object to be heated, the system comprising:

a device configured to determine at least one characteristic of the load in the cavity;
a radio frequency (RF) signal generatoran excitation signal frequency; 
a plurality of microwave generation modules, each configured the excitation signal frequency of the received first RF excitation signal and a phase shift of one or more phase shifts, if any, indicated in a control signal of multiple control signals
a plurality of microwave energy radiators, each coupled to an output of one of the plurality of microwave generation modules, and configured to receive one of the second RF excitation signals and, in response, to radiate, into the cavity, electromagnetic energy corresponding to the received one of the second RF excitation signals; 
a plurality of transmission paths electrically coupling the plurality of microwave generation modules to the plurality of microwave energy radiators; 
one or more power detection circuits, each configured to generate a measured reflected RF power value by measuring wherein the reflected RF power indicates a magnitude of RF power that is reflected from the cavity; and
a processing unit produce a plurality of stored reflected power indications by performing multiple iterations of a process that includes, for each iteration of the multiple iterations:
setting a plurality of RF excitation signal parameters to a unique combination of parameter values that is different from combinations of parameter values used in other iterations of the multiple iterations, wherein the plurality of RF excitation signal parameters includes the excitation signal frequency and the one or more phase shifts,
providing the multiple control signals to the plurality of microwave generation modules,
determining measured reflected RF power value received from each of the one or more power detection circuits 
storing unique combination of parameter values, and

wherein the processing unit is further configured to:

identify a particular one of the plurality of stored reflected power indications that indicates a lowest reflected power or return loss in comparison with the reflected power or return loss indicated by other ones of the plurality of stored reflected power indications, or that indicates a reflected power or return loss that falls below a pre-determined threshold, 
designate the unique combination of parameter values corresponding to the particular one of the plurality of stored reflected power indications as an acceptable combination of RF signal parameter values, and
store, in a memory of the heating apparatus, the acceptable combination of RF signal parameter values in a table that correlates the acceptable combination of the RF signal parameter values with the at least one characteristic of the load.

 	--Claim 2 (Currently Amended)	The system of claim 1, wherein: 
the system includes N microwave generation modules each configured to receive one of N first RF excitation signals and to produce one of N second RF excitation signals, and N microwave energy radiators each coupled to an output of one of the N microwave generation modules




	--Claim 4 (Currently Amended)	The system of claim 1, wherein:
the system includes N microwave generation modules each configured to produce one of N second RF excitation signals, N microwave energy radiators each coupled to an output of one of the N microwave generation modules through one of N transmission lines, and multiple power detection circuits, wherein N is an integer greater than one
	
	wherein the processing unit is configured to determine the reflected power indication by applying a mathematical function to the measured reflected power value ,
determining based on the measured reflected RF power value received from each of the one or more power detection circuits a reflected power indication .

 	


1, wherein the processing unit is further configured to:
	repeat the producing designating, and storing processes for a plurality of loads with a plurality of different characteristics.

	
Claims 3, 6, and 10-13 are canceled.


Reason for allowance  
  	The following is an examiner’s statement of reasons for allowance: as for claim 1, the closest prior art, Libman et al (9040879), teach A solid-state heating system that includes a cavity configured to contain a load that includes an object to be heated, the system comprising: a device configured to determine at least one characteristic of the load in the cavity; a radio frequency (RF) signal generator to produce a first RF excitation signal that is characterized by an excitation signal frequency; a plurality of microwave generation modules, each configured to receive the first RF excitation signal, and to produce one of a plurality of second RF excitation signals, wherein each of the second RF excitation signals is characterized by the excitation signal frequency of the received first RF excitation signal and a phase shift of one or more phase shifts, if any, indicated in a control signal of multiple control signals a plurality of microwave energy radiators, each coupled to an output of one of the plurality of microwave generation modules, and configured to receive one of the second RF excitation signals and, in 
Therefore, claims 1-2, 4-5, and 7-9 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715